
	
		II
		112th CONGRESS
		1st Session
		S. 154
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Kohl (for himself
			 and Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize the Secretary of Education to make grants to
		  support early college high schools and other dual enrollment
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Fast Track to College Act of
			 2011.
		2.PurposeThe purpose of this Act is to increase
			 secondary school graduation rates and the percentage of students who complete a
			 recognized postsecondary credential by the age of 26, including among
			 low-income students and students from other populations underrepresented in
			 higher education.
		3.DefinitionsIn this Act:
			(1)Dual enrollment
			 programThe term dual enrollment program means an
			 academic program through which a secondary school student is able
			 simultaneously to earn credit toward a secondary school diploma and a
			 postsecondary degree or credential.
			(2)Early college
			 high schoolThe term early college high school means
			 a public secondary school, as defined in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801), that provides a course of
			 study that enables a student to earn a secondary school diploma and either an
			 associate’s degree or 1 to 2 years of postsecondary credit toward a
			 postsecondary degree or credential.
			(3)Eligible
			 entityThe term eligible entity means a local
			 educational agency in a collaborative partnership with an institution of higher
			 education. Such partnership also may include other entities, such as a
			 nonprofit organization with experience in youth development.
			(4)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			(5)Local
			 educational agencyThe term local educational agency
			 has the meaning given such term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(6)SecretaryThe
			 term Secretary means the Secretary of Education.
			(7)Low-income
			 studentThe term
			 low-income student means a student who meets a measure of poverty
			 described in section 1113(a)(5) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6313(a)(5)).
			4.Authorization of
			 appropriations; reservations
			(a)In
			 generalTo carry out this Act, there are authorized to be
			 appropriated $150,000,000 for fiscal year 2012 and such sums as may be
			 necessary for each of fiscal years 2013–2017.
			(b)Early College
			 High SchoolsThe Secretary shall reserve not less than 45 percent
			 of the funds appropriated under subsection (a) to support early college high
			 schools under section 5.
			(c)Other Dual
			 Enrollment ProgramsThe Secretary shall reserve not less than 45
			 percent of such funds to support other dual enrollment programs (not including
			 early college high schools) under section 5.
			(d)State
			 GrantsThe Secretary shall reserve 10 percent of such funds, or
			 $10,000,000, whichever is less, for grants to States under section 9.
			5.Authorized
			 program
			(a)In
			 GeneralThe Secretary is authorized to award, on a competitive
			 basis, 6-year grants to eligible entities seeking to establish a new, or
			 support an existing, early college high school or other dual enrollment
			 program.
			(b)Grant
			 AmountThe Secretary shall
			 ensure that each grant under this section is of sufficient size to enable
			 grantees to carry out all required activities and otherwise meet the purposes
			 of this Act, except that a grant under this section may not exceed
			 $2,000,000.
			(c)Matching
			 Requirement
				(1)In
			 generalAn eligible entity shall contribute matching funds toward
			 the costs of the early college high school or other dual enrollment program to
			 be supported under this section, of which not less than half shall be from
			 non-Federal sources, which funds shall represent not less than the
			 following:
					(A)20 percent of the
			 grant amount received in each of the first and second years of the
			 grant.
					(B)30 percent in each
			 of the third and fourth years.
					(C)40 percent in the
			 fifth year.
					(D)50 percent in the
			 sixth year.
					(2)Determination of
			 amount contributedThe Secretary shall allow an eligible entity
			 to satisfy the requirements of this subsection through in-kind
			 contributions.
				(d)Supplement, Not
			 SupplantAn eligible entity shall use a grant received under this
			 section only to supplement funds that would, in the absence of such grant, be
			 made available from non-Federal funds for support of the activities described
			 in the eligible entity’s application under section 7, and not to supplant such
			 funds.
			(e)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applicants—
				(1)that propose to
			 establish or support an early college high school or other dual enrollment
			 program that will serve a student population of which 40 percent or more are
			 students counted under section 1113(a)(5) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6313(a)(5)); and
				(2)from States that
			 provide assistance to early college high schools or other dual enrollment
			 programs, such as assistance to defray the costs of higher education, such as
			 tuition, fees, and textbooks.
				(f)Geographic
			 DistributionThe Secretary shall, to the maximum extent
			 practicable, ensure that recipients of grants under this section are from a
			 representative cross-section of urban, suburban, and rural areas.
			6.Use of
			 funds
			(a)Mandatory
			 ActivitiesAn eligible entity shall use grant funds received
			 under section 5 to support the activities described in its application under
			 section 7, including the following:
				(1)Planning
			 yearIn the case of a new early college high school or other dual
			 enrollment program, during the first year of the grant—
					(A)hiring a principal
			 and staff, as appropriate;
					(B)designing the
			 curriculum and sequence of courses in collaboration with, at a minimum,
			 teachers from the local educational agency and faculty from the partner
			 institution of higher education;
					(C)informing parents
			 and the community about the school or program and opportunities to become
			 actively involved in the school or program;
					(D)establishing a
			 course articulation process for defining and approving courses for secondary
			 school credit and credit toward a postsecondary degree or credential;
					(E)outreach programs
			 to ensure that secondary school students and their families are aware of the
			 school or program;
					(F)liaison activities
			 among partners in the eligible entity; and
					(G)coordinating
			 secondary and postsecondary support services, academic calendars, and
			 transportation.
					(2)Implementation
			 periodDuring the remainder of the grant period—
					(A)academic and
			 social support services, including counseling;
					(B)liaison activities
			 among partners in the eligible entity;
					(C)data collection
			 and use of such data for student and instructional improvement and program
			 evaluation;
					(D)outreach programs
			 to ensure that secondary school students and their families are aware of the
			 early college high school or other dual enrollment program;
					(E)professional
			 development, including joint professional development for secondary school
			 personnel and faculty from the institution of higher education; and
					(F)school or program
			 design and planning team activities, including curriculum development.
					(b)Allowable
			 ActivitiesAn eligible entity may use grant funds received under
			 section 5 to support the activities described in its application under section
			 7, including—
				(1)purchasing
			 textbooks and equipment that support the curriculum of the early college high
			 school or other dual enrollment program;
				(2)developing
			 learning opportunities for students that complement classroom experiences, such
			 as internships, career-based capstone projects, and opportunities to
			 participate in the activities provided under chapters 1 and 2 of subpart 2 of
			 part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et
			 seq., 1070a–21 et seq.);
				(3)transportation;
			 and
				(4)planning time for
			 secondary school educators and educators from an institution of higher
			 education to collaborate.
				7.Application
			(a)In
			 GeneralTo receive a grant under section 5, an eligible entity
			 shall submit to the Secretary an application at such time, in such manner, and
			 including such information as the Secretary may require.
			(b)Contents of
			 ApplicationAt a minimum, the application described in subsection
			 (a) shall include a description of—
				(1)the budget of the
			 early college high school or other dual enrollment program;
				(2)each partner in
			 the eligible entity and the partner's experience with early college high
			 schools or other dual enrollment programs, key personnel from each partner and
			 such personnel's responsibilities for the school or program, and how the
			 eligible entity will work with secondary and postsecondary teachers, other
			 public and private entities, community-based organizations, businesses, labor
			 organizations, and parents to ensure that students will be prepared to succeed
			 in postsecondary education and employment, which may include the development of
			 an advisory board;
				(3)how the eligible
			 entity will target and recruit at-risk youth, including those at risk of
			 dropping out of school, students who are among the first generation in their
			 family to attend an institution of higher education, and students from
			 populations described in section 1111(b)(2)(C)(v)(II) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II));
				(4)a
			 system of student supports, including small group activities, tutoring,
			 literacy and numeracy skill development in all academic disciplines, parental
			 and community outreach and engagement, extended learning time, and activities
			 to improve readiness for postsecondary education, such as academic seminars and
			 counseling;
				(5)in the case of an
			 early college high school, how a graduation and career plan will be developed,
			 consistent with State graduation requirements, for each student and reviewed
			 each semester;
				(6)how parents or
			 guardians of students participating in the early college high school or other
			 dual enrollment program will be informed of the students' academic performance
			 and progress and, if required under paragraph (5), involved in the development
			 of the students' career and graduation plans;
				(7)coordination
			 between the institution of higher education and the local educational agency,
			 including regarding academic calendars, provision of student services,
			 curriculum development, and professional development;
				(8)how the eligible
			 entity will ensure that teachers in the early college high school or other dual
			 enrollment program—
					(A)receive
			 appropriate professional development and other supports, including professional
			 development and supports to enable the teachers to utilize effective parent and
			 community engagement strategies; and
					(B)help
			 English-language learners, students with disabilities, and students from
			 diverse cultural backgrounds to succeed;
					(9)learning
			 opportunities for students that complement classroom experiences, such as
			 internships, career-based capstone projects, and opportunities to participate
			 in the activities provided under chapters 1 and 2 of subpart 2 of part A of
			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.,
			 1070a–21 et seq.);
				(10)how policies,
			 agreements, and the courses in the program will ensure that postsecondary
			 credits earned will be transferable to, at a minimum, public institutions of
			 higher education within the State, consistent with existing statewide
			 articulation agreements (as of the time of the application);
				(11)student
			 assessments and other measurements of student achievement, including benchmarks
			 for student achievement;
				(12)outreach programs
			 to provide elementary and secondary school students, especially those in middle
			 grades, and their parents, teachers, school counselors, and principals with
			 information about, and academic preparation for, the early college high school
			 or other dual enrollment program;
				(13)how the local
			 educational agency and institution of higher education will work together, as
			 appropriate, to collect and use data for student and instructional improvement
			 and program evaluation;
				(14)how the eligible
			 entity will help students meet eligibility criteria for postsecondary courses
			 and ensure that students understand how their credits will transfer; and
				(15)how the eligible
			 entity will access and leverage additional resources necessary to sustain the
			 early college high school or other dual enrollment program after the grant
			 expires, including by engaging businesses and non-profit organizations.
				(c)AssurancesAn
			 eligible entity’s application under subsection (a) shall include assurances
			 that—
				(1)in the case of an
			 early college high school, the majority of courses offered, including of
			 postsecondary courses, will be offered at facilities of the partnering
			 institution of higher education;
				(2)students will not
			 be required to pay tuition or fees for postsecondary courses offered as part of
			 the early college high school or other dual enrollment program;
				(3)upon completion of
			 the requisite coursework, each student shall receive an official record of
			 postsecondary credits that have been earned;
				(4)faculty teaching
			 such postsecondary courses meet the normal standards for faculty established by
			 the institution of higher education.
				(d)WaiverThe
			 Secretary may waive the requirement of subsection (c)(1) upon a showing that it
			 is impractical to apply due to geographic considerations.
			8.Peer
			 review
			(a)Peer Review of
			 ApplicationsThe Secretary shall establish peer review panels to
			 review applications submitted pursuant to section 7 and to advise the Secretary
			 regarding such applications.
			(b)Composition of
			 Peer Review PanelsThe Secretary shall ensure that each peer
			 review panel is not comprised wholly of full-time officers or employees of the
			 Federal Government and includes, at a minimum—
				(1)experts in the
			 establishment and administration of early college high schools or other dual
			 enrollment programs from the secondary and postsecondary perspective;
				(2)faculty at
			 institutions of higher education and secondary school teachers with expertise
			 in dual enrollment; and
				(3)experts in the
			 education of students who may be at risk of not completing their secondary
			 school education.
				9.Grants to
			 States
			(a)In
			 GeneralThe Secretary is authorized to award, on a competitive
			 basis, 5-year grants to State agencies responsible for secondary or
			 postsecondary education for efforts to support or establish early college high
			 schools or other dual enrollment programs.
			(b)Grant
			 amountThe Secretary shall ensure that each grant awarded under
			 this section is of sufficient size to enable the grantee to carry out all
			 required activities.
			(c)Matching
			 requirementA State receiving a grant under this section shall
			 contribute matching funds from non-Federal sources toward the costs of carrying
			 out activities under this section, which funds shall represent not less than 50
			 percent of the grant amount received in each year of the grant.
			(d)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to States
			 that, as of the time of the application for the grant, provide assistance to
			 early college high schools or other dual enrollment programs, such as
			 assistance to defray the costs of higher education, such as tuition, fees, and
			 textbooks.
			(e)Application
				(1)In
			 GeneralTo receive a grant under this section, a State agency
			 shall submit to the Secretary an application at such time, in such manner, and
			 including such information as the Secretary may require.
				(2)Contents of
			 applicationAt a minimum, the application described in paragraph
			 (1) shall include a description of—
					(A)how the State will
			 carry out all of the required State activities described in subsection
			 (f);
					(B)how the State will
			 identify and eliminate barriers to implementing effective early college high
			 schools and other dual enrollment programs after the grant expires, including
			 by engaging businesses and non-profit organizations; and
					(C)how the State will
			 access and leverage additional resources necessary to sustain early college
			 high schools or other dual enrollment programs.
					(f)State
			 activitiesA State receiving a grant under this section shall use
			 such funds for—
				(1)creating outreach
			 programs to ensure that secondary school students, their families, and
			 community members are aware of early college high schools and other dual
			 enrollment programs in the State;
				(2)planning and
			 implementing a statewide strategy for expanding access to early college high
			 schools and other dual enrollment programs for students who are
			 underrepresented in higher education to raise statewide rates of secondary
			 school graduation, readiness for postsecondary education, and completion of
			 postsecondary degrees and credentials, with a focus on at-risk students,
			 including identifying any obstacles to such a strategy under State law or
			 policy;
				(3)providing
			 technical assistance to early college high schools and other dual enrollment
			 programs, such as brokering relationships and agreements that forge a strong
			 partnership between elementary and secondary and postsecondary partners;
				(4)identifying
			 policies that will improve the effectiveness and ensure the quality of early
			 college high schools and other dual enrollment programs, such as access,
			 funding, data and quality assurance, governance, accountability, and alignment
			 policies;
				(5)planning and
			 delivering statewide training and peer learning opportunities for school
			 leaders and teachers from early college high schools and other dual enrollment
			 programs, which may include providing instructional coaches who offer on-site
			 guidance;
				(6)disseminating best
			 practices in early college high schools and other dual enrollment programs from
			 across the State and from other States; and
				(7)facilitating
			 statewide data collection, research and evaluation, and reporting to
			 policymakers and other stakeholders.
				10.Reporting and
			 oversight
			(a)Reporting by
			 Grantees
				(1)In
			 generalThe Secretary shall establish uniform guidelines for all
			 grantees under this Act concerning the information that each grantee shall
			 report annually to the Secretary in order to demonstrate progress toward
			 achieving the purpose of this Act.
				(2)Contents of
			 reportAt a minimum, a report submitted under this subsection by
			 an eligible entity receiving funds under section 5 for an early college high
			 school or other dual enrollment program shall include the following information
			 about the students participating in the school or program, for each category of
			 students described in section 1111(h)(1)(C)(i) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)):
					(A)The number of
			 students.
					(B)The percentage of
			 students scoring advanced, proficient, basic, and below basic on the
			 assessments described in section 1111(b)(3) of such Act of 1965 (20 U.S.C.
			 6311(b)(3)).
					(C)The performance of
			 students on other assessments or measurements of achievement.
					(D)The number of
			 secondary school credits earned.
					(E)The number of
			 postsecondary credits earned.
					(F)Attendance rate,
			 as appropriate.
					(G)Graduation
			 rate.
					(H)Placement in
			 postsecondary education or advanced training, in military service, and in
			 employment.
					(I)A description of
			 the school or program’s student, parent, and community outreach and
			 engagement.
					(b)Reporting by
			 SecretaryThe Secretary annually shall—
				(1)prepare a report
			 that compiles and analyzes the information described in subsection (a) and
			 identifies the best practices for achieving the purpose of this Act; and
				(2)submit the report
			 to the Committee on Health, Education, Labor, and Pensions of the Senate and
			 the Committee on Education and the Workforce of the House of
			 Representatives.
				(c)Monitoring
			 visitsThe Secretary’s designee shall visit each grantee under
			 this Act at least once for the purpose of helping the grantee achieve the goals
			 of this Act and to monitor the grantee’s progress toward achieving such
			 goals.
			(d)National
			 evaluation
				(1)In
			 GeneralNot later than 6 months after the date on which funds are
			 appropriated to carry out this Act, the Secretary shall enter into a contract
			 with an independent organization to perform an evaluation of the grants awarded
			 under this Act.
				(2)Contents of
			 EvaluationThe evaluation described in paragraph (1) shall apply
			 rigorous procedures to—
					(A)obtain valid and
			 reliable data concerning participant outcomes, disaggregated by relevant
			 categories, which the Secretary shall determine; and
					(B)monitor the
			 progress of students from secondary school to and through postsecondary
			 education.
					(e)Technical
			 assistanceThe Secretary shall provide technical assistance to
			 eligible entities concerning best practices in early college high schools and
			 other dual enrollment programs and shall disseminate such best practices among
			 eligible entities, State educational agencies, and local educational
			 agencies.
			11.Rules of
			 construction
			(a)EmployeesNothing
			 in this Act shall be construed to alter or otherwise affect the rights,
			 remedies, and procedures afforded to the employees of local educational
			 agencies (including schools) or institutions of higher education under Federal,
			 State, or local laws (including applicable regulations or court orders) or
			 under the terms of collective bargaining agreements, memoranda of
			 understanding, or other agreements between such employees and their
			 employers.
			(b)Graduation
			 rateNotwithstanding any other provision of law, a student who
			 graduates from an early college high school supported under this Act in the
			 standard number of years for graduation described in the eligible entity’s
			 application shall be considered to have graduated on time for purposes of
			 section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311(b)(2)(C)(vi)).
			
